Citation Nr: 1506657	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-46 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation for chronic kidney disease under the provisions of 38 U.S.C.A. § 1151 (West 2014).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in April 2013 so that the Veteran could be afforded a videoconference Board hearing.  This hearing was before the undersigned in October 2014.  A transcript of the hearing is available for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that compensation benefits are warranted under the provisions of 38 U.S.C.A. § 1151.  He asserts that he was prescribed medication by VA that caused or aggravated kidney disease.  Under the law, compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one that is not the result of a veteran's willful misconduct, and that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonable foreseeable.  

In this case, the Veteran was afforded an examination by VA in July 2010 at which time the examiner rendered an opinion that medication prescribed by VA for treatment of knee pain had, at least as likely as not, aggravated the Veteran's chronic kidney disease.  The examiner did not, however, indicate that this aggravation was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonable foreseeable.  As such, an additional medical opinion is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the examiner who conducted the July 2010 VA examination to render a supplemental opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  For purposes of the opinion, whether the proximate cause of any additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The examiner should determine whether VA failed to exercise the degree of case that would be expected of a reasonable health care provider.  The examiner should also opine as to the degree of aggravation caused by VA-prescribed medication/treatment if it is found that there is at least as likely as not additional disability due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or an event not reasonably foreseeable.  That is, the examiner should discuss the baseline level of severity before the onset of aggravation and the current level of severity.  If this cannot be determined, the examiner should explain why this is so.

If the examiner who performed the July 2010 examination is not available, the Veteran should be scheduled for another examination so that the above requested opinion can be obtained.  The claims folder must be made available for review in connection with this examination.  The examiner must provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

